Plaintiff in this action seeks to recover judgment for services which he claims to have performed under a contract between himself and the defendant Hector F. MacRae, whereby Mr. MacRae agreed to pay plaintiff a commission of $1,000 in the event that plaintiff should find a purchaser for certain property belonging to defendants. In his complaint, plaintiff also alleges, as part of the same cause of action upon which he seeks recovery for the amount *Page 137 
which he alleges he earned by way of a commission, that he performed services for defendant of the reasonable value of more than $1,000, no part of which has been paid. The issues were made up and the action proceeded to trial before a jury, a verdict being returned in favor of the plaintiff in the sum of $1,000 and interest. Judgment was entered on the verdict, from which the defendants have appealed to this court.
Appellants contend that the complaint fails to state facts sufficient to constitute a cause of action, and that therefore the judgment rendered upon the verdict should be reversed.
[1] No statement of facts or bill of exceptions is before us, and consequently we must presume that the evidence was sufficient to support the verdict rendered by the jury, and, if necessary to support this presumption, it will be deemed that the complaint was seasonably amended. Holden v. Romano, 61 Wash. 458,112 P. 489; McCreery v. Carter, 73 Wash. 394, 131 P. 1125;Queen City Bank v. Danz, 147 Wash. 14, 264 P. 717.
Appellants assign certain other errors which they contend entitle them to a reversal or modification of the judgment herein, but in the absence of a bill of exceptions or statement of facts, we are unable to determine that the judgment, as entered, is incorrect.
The judgment appealed from is affirmed.
FULLERTON, C.J., MAIN, HOLCOMB, and ASKREN, JJ., concur. *Page 138